Name: Commission Regulation (EC) NoÃ 38/2008 of 17 January 2008 on the issue of licences for importing rice under the tariff quotas opened for the January 2008 subperiod by Regulation (EC) NoÃ 1529/2007
 Type: Regulation
 Subject Matter: international trade;  plant product;  tariff policy;  executive power and public service;  economic geography
 Date Published: nan

 18.1.2008 EN Official Journal of the European Union L 15/22 COMMISSION REGULATION (EC) No 38/2008 of 17 January 2008 on the issue of licences for importing rice under the tariff quotas opened for the January 2008 subperiod by Regulation (EC) No 1529/2007 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1785/2003 of 29 September 2003 on the common organisation of the market in rice (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Having regard to Commission Regulation (EC) No 1529/2007 of 21 December 2007 opening and providing for the administration of import quotas for rice originating in the States that make up the CARIFORUM region and the overseas countries and territories (OCT) (3), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 1529/2007 opened an annual import tariff quota for 2008 of 187 000 tonnes of rice, in husked-rice equivalent, originating in States that are part of the CARIFORUM region (serial number 09.4219), an import tariff quota of 25 000 tonnes of rice, in husked-rice equivalent, originating in the Netherlands Antilles and Aruba (serial number 09.4189) and an import tariff quota of 10 000 tonnes of rice, in husked-rice equivalent, originating in the leastdeveloped OCTs (serial number 09.4190). (2) For these quotas, provided for in Article 1(1) and 2 of Regulation (EC) No 1529/2007, the first subperiod is the month of January. (3) The information provided in accordance with Article 6(a) of Regulation (EC) No 1529/2007 shows that in the case of the quota with serial number 09.4219 applications lodged during the first seven days of January 2008 in accordance with the first subparagraph of Article 2(1) of that Regulation cover a quantity in husked-rice equivalent greater than the quantity available. The extent to which import licences may be issued should therefore be determined by establishing the allocation coefficient to be applied to the quantities requested under the quota in question. (4) The above information also shows that in the case of the quotas with serial numbers 09.4189  09.4190 applications lodged during the first seven days of January 2008 in accordance with the first subparagraph of Article 2(1) of Regulation (EC) No 1529/0007 cover a quantity in husked-rice equivalent less than the quantity available. (5) In accordance with Article 4(1) of Regulation (EC) No 2021/2006, the quantities available for the next subperiod should therefore be laid down, HAS ADOPTED THIS REGULATION: Article 1 1. For import licence applications for rice under the quota(s) with serial number 09.4219 as referred to in Regulation (EC) No 1529/2007 lodged during the first seven days of January 2008, licences shall be issued for the quantities applied for, multiplied by the allocation coefficients set out in the Annex to this Regulation. 2. The quantities available under the quotas with serial numbers 09.4219  09.4189  09.4190 as referred to in Regulation (EC) No 1529/2007 for the next subperiod shall be as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 January 2008. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 270, 21.10.2003, p. 96. Regulation as last amended by Regulation (EC) No 797/2006 (OJ L 144, 31.5.2006, p. 1). Regulation (EC) No 1785/2003 will be replaced by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1) as from 1 September 2008. (2) OJ L 238, 1.9.2006, p. 13. Regulation as amended by Regulation (EC) No 289/2007 (OJ L 78, 17.3.2007, p. 17). (3) OJ L 348, 31.12.2007, p. 155. ANNEX Quantities to be allocated for the January 2008 subperiod and quantities available for the next subperiod under Regulation (EC) No 1529/2007 Origin/product Serial number Allocation coefficient for January 2008 subperiod Total quantities available for March 2008 subperiod (kg) States forming part of the CARIFORUM region (Article 1(1)(a) of Regulation (EC) No 1529/2007) 09.4219 80,286290 % 62 334 003  CN codes 1006 with the exception of CN code 1006 10 10 OCTs (Article 8 (2)(a) and (b) of Regulation (EC) No 1529/2007)  CN code 1006 (a) Netherlands Antilles and Aruba: 09.4189  (2) 15 942 363 (b) least developed OCTs: 09.4190  (1) 6 667 000 (1) No allocation coefficient for this subperiod: no licence applications were sent to the Commission. (2) Applications cover quantities less than or equal to the quantities available: all applications are therefore acceptable.